DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, 11-15, 17, 19, 21, 22, 24, 44, 62, 63, 65, 70, and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,994,033. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent makes obvious, if not already anticipates, the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kjaer (US 20190015532 A1).
With regards to claims 1, 5, and 6, Kjaer discloses a PET imaging method for imaging a tumor in a human subject to diagnose cancer comprising: a) administering to the subject an imaging agent comprising 18F (Abstract) that binds specifically to the target molecule at a dose of about 3-10 mCi (100-333 MBq); and b) conducting a PET scan of the subject about 30-120 minutes after step a [0019] to determine the level of the target molecule in the at least one tumor of the subject [0019, 0035].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 7, 44, 62, 63, 65, 70, and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjaer.
With regards to claim 7, Kjaer discloses the claimed invention according to claim 6, but does not specify the claimed step. Nevertheless, it is noted that Kjaer does teach quantifying the tumor as stated above and as such, one skilled 1n the art would conclude that selecting the appropriate treatment would be based on the determined quantity of tumor tissue, whether the treatment includes an immuno-oncology agent or not. Therefore, in view of optimizing treatment, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kjaer with the claimed step.
With regards to claims 44, 62, 63, 65, 70, and 71, Kjaer does not specifically teach the claimed imaging agents. However, those skilled in the art appreciate that the claimed imaging agents were generally known and considered obvious based on choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kjaer with the claimed imaging agents in order to enhance analysis of a target tumor.

Claims 11-15, 17, 19, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjaer in view of Rashidan (US 20160287734 A1).
With regards to claims 11-15, 17, and 19, Kjaer does not explicitly teach the claimed therapeutic agent and imaging agent. However, in a similar field of endeavor, Rashidian teaches it was already known to provide the claimed therapeutic agent and imaging agent [0006, 0365, 0366] in order to target a specific target material. Therefore, in view of the recited benefit, 1t would have 
With regards to claims 21 and 22, Rashidian teaches wherein the imaging agent may be administered either prior to or after administration of the therapeutic agent [0366].
With regards to claim 24, Rashidian does not teach the claimed method step. However, Rashidian teaches wherein the imaging agent may be administered multiple times over varioud time periods [0366]. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kjaer and Rashidian in order to assess the effect of treatment as desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884